            Case 2:18-cv-01059-KOB Document 31 Filed 10/14/20 Page 1 of 4                               FILED
                                                                                               2020 Oct-14 PM 05:08
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

MICHAEL E. REESE,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )      Case No. 2:18-CV-01059-KOB
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       Defendant.                                 )

                                  MEMORANDUM OPINION

       This medical malpractice case comes before the court on defendant’s motion for

summary judgment (doc. 25). For the reasons set forth below, the court will GRANT the motion

and enter summary judgment for the United States and against plaintiff Michael Reese.

Factual and Procedural Background

       This case arose from a steroid injection that Mr. Reese received in his right wrist at the

Birmingham, Alabama VA Medical Center in April of 2016. (Doc. 26-1 at 10–11; doc. 1 at 5).

Mr. Reese claims that Dr. Matthew Mino failed to properly sterilize the needle before he

administered the injection to Mr. Reese. Mr. Reese also alleges that Dr. Luis Vasconez failed to

supervise Dr. Mino to ensure that he followed the proper protocol for administering the injection.

These failures, Mr. Reese alleges, constituted a breach of the standard of care and led to a

subsequent infection in Mr. Reese’s right wrist at the injection site. (Doc. 26-1 at 10–11).

       The May 15, 2020 deadline for expert disclosures under this court’s scheduling order has

come and gone. (Doc. 24 at 2). Mr. Reese has not designated an expert. (See doc. 26-1 at 14–15;

doc. 26-3 at 4). As such, the Government has moved for summary judgment under the Alabama

Medical Liability Act, as applied to the United States through the Federal Tort Claims Act; that



                                                 1
            Case 2:18-cv-01059-KOB Document 31 Filed 10/14/20 Page 2 of 4




Act generally requires plaintiffs in medical malpractice cases to employ expert testimony to

prove the breach element of a medical malpractice claim.

          Mr. Reese did not respond to the Government’s motion for summary judgment.

Summary Judgment Standard

          Although Mr. Reese did not respond to the Government’s motion for summary judgment,

the court will not grant the Government’s motion simply by default. See Trs. of the Cent.

Pension Fund of the Int’l Union of Operating Eng’rs and Participating Emps. v. Wolf Crane

Serv., Inc., 374 F.3d 1035, 1039 (11th Cir. 2004) (“the district court cannot base the entry of

summary judgment on the mere fact that the motion was unopposed but, rather, must consider

the merits of the motion”) (quoting United States v. One Piece of Property, 5800 S.W. 4th Ave.,

Mia., Fla., 363 F.3d 1099, 1101 (11th Cir. 2004)) (alterations omitted).

          Instead, the court may grant an unopposed motion for summary judgment if its entry of

summary judgment would be otherwise appropriate under Rule 56, Fed. R. Civ. P. Wolf Crane,

374 F.3d at 1039 (citing One Piece of Property, 363 F.3d at 1101). Under Rule 56, summary

judgment is appropriate “where the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of law.” Wolf

Crane, 374 F.3d at 1039 (quoting One Piece of Property, 363 F.3d at 1101; Fed. R. Civ. P.

56(c)).

          The court must “view the evidence presented through the prism of the substantive

evidentiary burden” to determine whether a factfinder could reasonably find for the nonmoving

party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986). And the court must view

all evidence and inferences drawn from the underlying facts in the light most favorable to the



                                                  2
            Case 2:18-cv-01059-KOB Document 31 Filed 10/14/20 Page 3 of 4




non-moving party. See Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1282 (11th Cir.

1999).

Discussion

          As stated above, Mr. Reese’s sole cause of action in this case is a medical malpractice

claim brought against the United States through the Federal Tort Claims Act. Under the FTCA,

the federal government “shall be liable…in the same manner and to the same extent as a private

individual under like circumstances.” 28 U.S.C. § 2674. If a private physician in Alabama had

performed the allegedly tortious procedure on Mr. Reese, any claim by Mr. Reese against that

private physician would be governed by the Alabama Medical Liability Act. See Ala. Code § 6-

5-548(a). Therefore, Mr. Reese’s claim against the federal government is likewise governed by

AMLA. See Moore v. Guzman, 362 F. App’x 50, 53 (11th Cir. 2010) (citing FDIC v. Meyer, 510

U.S. 471, 478 (1994)) (“state law is the source of substantive liability under the FTCA”) (internal

quotation marks omitted).

          Under AMLA, a medical malpractice plaintiff must prove by “substantial evidence” that

the healthcare provider breached the standard of care. Ala. Code § 6-5-548(a). And “the plaintiff

in a medical malpractice action must ordinarily establish the defendant physician’s negligence

through expert testimony as to the standard of care and the proper medical treatment.” Pruitt v.

Zeiger, 590 So. 2d 236, 237–38 (Ala. 1991) (citing Bates v. Meyer, 565 So. 2d 134, 136 (Ala.

1990)).

          The Government has proffered uncontroverted medical expert testimony that “the

procedure for the steroid injection into [Mr. Reese’s] right wrist…[met] the medical standard of

care;” and that “one cannot eliminate the risk of infection even with [the proper procedure] in

place.” (Doc. 26-13 at 5).



                                                   3
          Case 2:18-cv-01059-KOB Document 31 Filed 10/14/20 Page 4 of 4




       Because Mr. Reese has presented no medical expert evidence of his own to show that

Drs. Mino and Vasconez breached the standard of care, the court finds as a matter of law that he

has not presented “substantial evidence” as to the element of breach. See Pruitt, 590 So. 2d at

238 (“the failure of an expert to establish the standard of care results in a lack of proof essential

to a medical malpractice plaintiff’s case”) (citing Rosemont, Inc. v. Marshall, 481 So. 2d 1126

(Ala. 1985)).

       As such, the court concludes that no genuine issue of material fact exists as to whether

Drs. Mino and Vasconez breached the standard of care in treating Mr. Reese; accordingly, the

Government is entitled to judgment as a matter of law. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 254 (1986).

Conclusion

       Because Mr. Reese’s claim fails under AMLA, it also fails under the FTCA. The court,

by contemporaneous order, will therefore GRANT the Government’s motion for summary

judgment (doc. 25) and will ENTER SUMMARY JUDGMENT for the Government and

against Mr. Reese.

       DONE and ORDERED this 14th day of October, 2020.



                                               ____________________________________
                                               KARON OWEN BOWDRE
                                               UNITED STATES DISTRICT JUDGE




                                                  4
